tcmemo_2003_156 united_states tax_court michael w duncan petitioner v commissioner of internal revenue respondent docket no filed date michael w duncan pro_se jason w anderson and kathleen c schlenzig for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion petitioner filed a response to respondent’s motion petitioner’s response we shall grant respondent’s motion background pursuant to the court’s order issued under rule c on date all of the affirmative allegations in paragraph of the answer and consequently all of the facts on which respondent relies in respondent’s motion are deemed admitted petitioner had a mailing address in glenview illinois at the time he filed the petition in this case during and petitioner operated and was the president corporate secretary and sole shareholder of duncan associates inc duncan associates a subchapter_c corpora- tion during those years duncan associates engaged in the insurance brokerage business as of date petitioner had an outstanding loan balance of dollar_figure with respect to amounts that duncan associ- ates had lent petitioner for which that company did not charge petitioner any interest we shall refer to the interest that duncan associates did not charge petitioner on his outstanding loan from that company as forgone_interest during and petitioner did not pay duncan associates any interest on petitioner’s outstanding loan balance with that company during when petitioner was approximately years old he withdrew dollar_figure from duncan associates’ money purchase 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect for the years at issue pension_plan trust and dollar_figure from duncan associates’ profit sharing plan trust we shall refer collectively to those withdrawals as petitioner’s retirement_plan withdrawals at all relevant times petitioner knew that petitioner’s retirement_plan withdrawals constitute income to him for on or about april and date duncan associates received checks totaling dollar_figure which petitioner retained and or deposited in his bank account at all relevant times petitioner knew that dollar_figure of the total dollar_figure in such checks constitutes income to him for we shall refer to such dollar_figure of such checks as petitioner’s check amount during and respectively after taking into account mr duncan’s payments or other transfers to or on behalf of duncan associates of amounts totaling dollar_figure and dollar_figure duncan associates made payments or transfers to or for the benefit of petitioner of amounts totaling at least dollar_figure and dollar_figure we shall refer to those respective amounts paid or used for petitioner’s behalf during and as petitioner’s and personal-benefit amounts at all relevant times petitioner knew that petitioner’s and 2the amounts deemed established under rule c with re- spect to the amounts that duncan associates paid to or expended for the benefit of petitioner during exceed the amounts for such purposes determined in the notice_of_deficiency for that year respondent does not claim an increased deficiency for with respect to that excess we accept respondent’s position personal-benefit amounts constitute income to him for and respectively at a time not disclosed by the record before date respondent commenced examinations of petitioner and of duncan associates with respect to their respective taxable years and on date petitioner filed federal_income_tax tax returns for his taxable years return and return after the respective due dates for such returns had passed petitioner did not file returns for his taxable years and until after respondent commenced an examination of those returns because he did not want to pay the respective tax due for such years when petitioner filed his return and return on date petitioner knew and understood that each such return understated his income for each such year to illustrate in his return and or his return peti- tioner did not report as income the following the forgone_interest on petitioner’s outstanding loan balance with duncan associates for and petitioner’s retirement_plan withdrawals and petitioner’s and personal- benefit amounts including petitioner’s check amount moreover in his return petitioner did not report the percent additional tax imposed by sec_72 on petitioner’s retirement_plan withdrawals in addition although peti- tioner was married at the end of his taxable years and petitioner claimed a filing_status of single in his respective returns for those years during respondent’s examinations of petitioner and of duncan associates with respect to their respective taxable years and petitioner fraudulently and corruptly obstructed and impeded and endeavored to obstruct and impede the due adminis- tration of the code by knowingly creating and causing the cre- ation of false and fraudulent documents for the purpose of obstructing and impeding respondent’s examinations of petitioner and of duncan associates with respect to their respective taxable years and and for the purpose of concealing from respondent the falsity of petitioner’s return for each of his taxable years and and of duncan associates’ return for each such year on date petitioner entered into a plea agreement with the united_states attorney for the northern district of illinois in which petitioner pleaded guilty to one count of obstructing and impeding the due administration of the code in violation of sec_7212 sec_7212 provides sec_7212 attempts to interfere with administration of internal revenue laws a corrupt or forcible interference --whoever continued on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable years and in that notice respondent determined deficiencies in additions under sec_6651 to and fraud penalties under sec_6663 on petitioner’s tax as follows year deficiency under sec_6651 under sec_6663 addition_to_tax fraud_penalty dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure respondent further determined in the notice that petitioner has imputed dividend income for and under sec_7872 of dollar_figure and dollar_figure respectively as a result of the forgone_interest on petitioner’s outstanding loan balances with duncan associates during those respective years respondent also determined in the notice that petitioner ha sec_3 continued corruptly or by force or threats_of_force including any threatening letter or communication endeavors to intimidate or impede any officer_or_employee of the united_states acting in an official capacity under this title or in any other way corruptly or by force or threats_of_force including any threatening letter or communication obstructs or impedes or endeavors to obstruct or impede the due administration of this title shall upon conviction thereof be fined not more than dollar_figure or imprisoned not more than years or both except that if the offense is committed only by threats_of_force the person convicted thereof shall be fined not more than dollar_figure or imprisoned not more than year or both the term threats_of_force as used in this subsection means threats of bodily harm to the officer_or_employee of the united_states or to a member of his family constructive_dividend income for and of dollar_figure and dollar_figure respectively as a result of petitioner’s and personal-benefit amounts during those respective years respondent further determined in the notice that petitioner has income for of dollar_figure as a result of petitioner’s retirement_plan withdrawals respondent also determined in the notice that petitioner is liable for the 10-percent additional tax under sec_72 of dollar_figure as a result of petitioner’s retirement_plan withdraw- als respondent further determined in the notice that peti- tioner’s filing_status for each of his taxable years and was married filing separate discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir all of the facts on which respondent relies in respondent’s motion have been deemed admitted those facts include the material facts on which we may proceed to resolve the issues in respondent’s motion including the issue relating to the fraud penalties under sec_6663 see eg 77_tc_334 we conclude that there are no genuine issues of material fact regarding the issues raised in respondent’s motion with respect to respondent’s determinations that petitioner has a deficiency in tax for each of the years at issue and that he is liable for each of those years for an addition_to_tax under sec_6651 on the record presented we sustain those determinations 5in petitioner’s response petitioner does not dispute respondent’s determinations that he has deficiencies in tax for the years at issue in fact petitioner admits in that response that there clearly are monies due and owing the irs which the petitioner admits to and wants to settle petitioner’s response however does not address the balance of the issues presented in respondent’s motion to illustrate petitioner’s response states in part the respondent has filed a motion for summary_judgment based upon lack of response and stated allegations and to this end i we request that you consider mitigating circumstances as follows petitioner does not have funds to hire legal counsel needed to prepare briefs and re- sponses to motions petitioner sic records were destroyed in a flood sic date at a warehouse facility in glenview illinois petitioner sustained a disabling injury re- sulting in two surgeries to his left foot with continuing care through mayo clinic rochester minnesota petitioner requests the court to consider the six year delay during which the irs did not assess outstanding taxes in excess of of amounts due and owing irs are accrued interest and penalties resulting continued with respect to the fraud_penalty under sec_6663 that respondent determined against petitioner for each of his taxable years and sec_6663 imposes a penalty equal to percent of the portion of any underpayment that is attribut- able to fraud for purposes of sec_6663 if the commis- sioner of internal revenue commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attribut- able to fraud sec_6663 in order for the fraud_penalty to apply the commissioner must prove by clear_and_convincing evidence sec_7454 rule b that an underpayment exists and that some portion of such underpayment is attributable to fraud 99_tc_202 to prove the existence of an underpayment the commissioner continued from the irs admitting to losing misplacing mr duncan’s and duncan associates’ files petitioner and legal counsel mr fred fore- man former u s attorney sic for the 7th district requested on numerous occasions amounts due and owing the irs for tax years and only to be told that cases involving fraud or allegations of fraud could not be paid until concluded we note that the so-called mitigating circumstances quoted above in paragraph of petitioner’s response is inconsistent with petitioner’s petition in which he alleges that his records for the years at issue were discarded due to their age may not rely on a taxpayer’s failure to carry his or her burden_of_proof with respect to the underlying deficiency 94_tc_654 92_tc_661 the commissioner must prove only that an underpayment exists and not the precise amount of such underpayment 96_tc_858 affd 959_f2d_16 2d cir petzoldt v commis- sioner supra pincite petitioner did not report as income in his return and or his return the following the forgone_interest on petitioner’s outstanding loan balance with duncan associates for and petitioner’s retirement_plan with- drawals and petitioner’s and personal-benefit amounts including petitioner’s check amount nor did petitioner report in his return the 10-percent additional tax imposed by sec_72 with respect to petitioner’s retirement_plan withdrawals moreover in petitioner’s response petitioner admits that there clearly are monies due and owing the irs which the petitioner admits to and wants to settle on the instant record we find that respondent has estab- lished by clear_and_convincing evidence that there was an under- payment of petitioner’s tax for each of his taxable years and in order to prove fraudulent intent the commissioner must prove by clear_and_convincing evidence that the taxpayer intended to evade tax which he or she believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 parks v commissioner supra pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record dileo v commissioner supra pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed and should not be found in circumstances which create at most only suspicion 743_f2d_309 5th cir affg tcmemo_1984_25 petzoldt v commissioner supra pincite direct evidence of the requisite fraudulent intent is seldom available petzoldt v commissioner supra pincite 80_tc_1111 consequently the commissioner may prove fraud by circumstantial evidence toussaint v commissioner supra pincite rowlee v commissioner supra pincite see 544_f2d_883 5th cir affg tcmemo_1975_368 the courts have identified a number of badges_of_fraud from which fraudulent intent may be inferred including the understatement of income the making of false and inconsis- tent statements to revenue agents and the failure to cooper- ate with tax authorities see 796_f2d_303 9th cir affg tcmemo_1984_601 parks v commissioner supra pincite although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud petzoldt v commissioner supra pincite see bradford v commissioner supra pincite the record in this case contains indicia of fraud by petitioner when petitioner filed his returns for and he knew and understood that each such return understated his income for each such year in addition petitioner did not file returns for his taxable years and until after respon- dent commenced an examination of those returns because he did not want to pay the respective tax due for such years moreover during respondent’s examinations of petitioner and of duncan associates with respect to their respective taxable years and petitioner fraudulently and corruptly obstructed and impeded and endeavored to obstruct and impede the due adminis- tration of the code by knowingly creating and causing the cre- ation of false and fraudulent documents for the purpose of obstructing and impeding respondent’s examinations of petitioner and of duncan associates with respect to their respective taxable years and and for the purpose of concealing from respondent the falsity of petitioner’s return for each of his taxable years and and of duncan associates’ return for each such year in addition although petitioner was married at the end of his taxable years and petitioner claimed a filing_status of single in his respective returns for those years based upon our examination of the entire record before us we find that respondent has established by clear_and_convincing evidence that petitioner intended to evade tax for his taxable years and which he believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent
